Citation Nr: 0624864	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  04-39 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a chronic headache 
disorder, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a chronic 
disability manifested by dizziness, to include as due to an 
undiagnosed illness.

3.  Entitlement to service connection for a chronic 
disability manifested by memory loss, to include as due to an 
undiagnosed illness.

4.  Entitlement to service connection for a chronic 
disability manifested by sore joints, to include as due to an 
undiagnosed illness.

5.  Entitlement to an initial compensable evaluation for 
kidney stones.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran had active service from June 1985 to June 1997, 
including service in the Persian Gulf.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office in Columbia, South Carolina (RO).  The 
veteran testified at a personal hearing before the Board 
sitting at the RO in December 2005.

The issues of entitlement to service connection for 
headaches, to include as due to an undiagnosed illness, and 
entitlement to an initial compensable evaluation for service-
connected kidney stones are remanded to the RO via the 
Appeals Management Center in Washington, DC.  


FINDINGS OF FACT

1.  There are no objective indications of dizziness, or a 
chronic disability manifested by dizziness due to an 
undiagnosed illness or to military service. 

2.  There are no objective indications of memory loss, or a 
chronic disability manifested by memory loss due to an 
undiagnosed illness or to military service. 

3.  Other than those previously granted service connection, 
there are no objective indications of sore joints, or a 
chronic disability manifested by sore joints due to an 
undiagnosed illness or to military service.  

CONCLUSIONS OF LAW

1.  A disability manifested by dizziness, to include as due 
to an undiagnosed illness, was not incurred in or aggravated 
by active duty.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2005).

2.  A disability manifested by memory loss, to include as due 
to an undiagnosed illness, was not incurred in or aggravated 
by active duty.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2005).

3.  A disability manifested by sore joints, to include as due 
to an undiagnosed illness, was not incurred in or aggravated 
by active duty.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005).  Regulations implementing the VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues decided herein.  


In September 2002, the RO sent the veteran a letter in which 
he was informed of the requirements needed to establish 
service connection for the disabilities at issue.  In 
accordance with the requirements of the VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  The letter explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  Additional private 
medical evidence was subsequently received from the veteran.  
There is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file.  

Although additional private treatment records were added to 
the file in December 2005 and January 2006, this evidence is 
redundant of evidence previously on file.  Consequently, the 
Board concludes that this evidence does not need to be sent 
to the RO for review.  See 38 C.F.R. § 20.1304 (2005).  Based 
on this record, the Board finds that VA's duty to notify has 
been satisfied.  

The Board notes that the veteran was not informed that a 
disability rating and effective date would be assigned if any 
of his service connection claims was granted.  However, as 
the veteran's claims for service connection for disability 
manifested by dizziness, memory loss, and sore joints are 
being denied, no disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  In this regard, the Board 
notes that a VA examination was conducted in July 2004.  The 
Board concludes that all available evidence that is pertinent 
to the claims decided herein has been obtained and that there 
is sufficient medical evidence on file on which to make a 
decision on the issues decided herein.  There is no 
indication that additional relevant evidence exists, and the 
veteran has not pointed to any additional information that 
needs to be added to his VA claims folder with respect to the 
issues decided herein.

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims, including at 
his December 2005 personal hearing.  The Board additionally 
finds that general due process considerations have been 
complied with by VA.  See 38 C.F.R. § 3.103 (2003).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Relevant Law and Regulations

According to applicable laws and regulations, service 
connection may be granted for disability resulting from a 
disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

It is now well settled that in order to be considered for 
service connection, a claimant must first have a disability.  
In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the United 
States Court of Appeals for Veterans Claims noted that 
Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability.  See also Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection may not be granted 
unless a current disability exists].

In the present case, the veteran alleges that he has numerous 
disabilities which are a manifestation of undiagnosed illness 
resulting from his service in the Persian Gulf region during 
Operation Desert Shield/Desert Storm.  He seeks service 
connection for these illnesses pursuant to 38 U.S.C.A. § 1117 
and 38 C.F.R. § 3.317.

Section 1117 to Title 38, United States Code authorizes VA to 
compensate any Persian Gulf veteran with a chronic disability 
resulting from an undiagnosed illness, or combination of 
undiagnosed illnesses, which became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a presumptive period following service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  In establishing the presumptive period, VA was to 
review any credible scientific or medical evidence, the 
historical treatment afforded other diseases for which 
service connection is presumed, and other pertinent 
circumstances regarding the experience of Persian Gulf 
veterans.

Title 38, Code of Federal Regulations, Section 3.317, defines 
qualifying Gulf War service, establishes the presumptive 
period for service connection, and denotes a broad but non- 
exclusive list of signs or symptoms which may be 
representative of undiagnosed illnesses for which 
compensation may be paid.

The law currently defines a qualifying chronic disability as 
that which results from an undiagnosed illness, a medically 
unexplained chronic multi-symptom illness that is defined by 
a cluster of signs or symptoms (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome), or any 
diagnosed illness that VA determines in regulations warrants 
a presumption of service connection.  38 U.S.C.A. § 1117.  
This statute also provides that signs or symptoms that may be 
manifestations of an undiagnosed illness or a chronic multi-
symptom illness include: (1) fatigue; (2) unexplained rashes 
or other dermatological signs or symptoms; (3) headache; (4) 
muscle pain; (5) joint pain; (6) neurological signs and 
symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the upper or lower respiratory system; 
(9) sleep disturbances; (10) gastrointestinal signs or 
symptoms; (11) cardiovascular signs or symptoms; and (12) 
abnormal weight loss.

VA regulations provide that for a disability to be presumed 
to have been incurred in service, the disability must have 
become manifest either during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006; and by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317.

For purposes of 38 C.F.R. § 3.317, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  This regulation also provides 
that disabilities that have existed for six months or more 
and disabilities that show intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.

Analysis

As a threshold matter, the military records reflect that the 
veteran served in the Southwest Asia Theater of operations.  
The veteran's service medical records reveal complaints of 
dizziness in June 1987, which were considered due to a 
hypoglycemic episode, and in March 1995, which were of 
undetermined etiology.  His pertinent complaints on his June 
1997 separation medical history report involved swollen or 
painful joints; however, no pertinent disability was 
diagnosed on physical examination in June 1997.  Private 
treatment records from August 1998 to May 2003 do not contain 
any pertinent findings.

When examined by VA in May 2003, the veteran did not complain 
of dizziness or memory loss, and the only joint complaints 
involved the shoulders, for which service connection was 
subsequently granted by rating decision in July 2003.  
According to a June 2004 statement from a private 
chiropractor, the veteran incurred injuries to his spine and 
hip as the result of a motorcycle accident in service.  
Service connection was granted for disabilities of the neck 
and thoracolumbar spine in a rating decision in November 
2005.  

The veteran complained on VA examination in July 2004 of 
dizziness, loss of balance, memory loss, loss of 
concentration, and sore joints that began in service in the 
Persian Gulf.  After review of the claims file and a physical 
examination of the veteran, the examiner's diagnosis was that 
there were no objective findings of a disability manifested 
by dizziness, memory loss, or sore joints, other than the 
service-connected shoulders.  Despite the veteran's 
contention at his December 2005 hearing that the VA 
examination was inadequate, he has not provided any evidence 
that the findings are incorrect.  Although a November 2004 
statement from a private physician notes that the veteran 
fits the criteria for Gulf War Syndrome, this statement does 
not contain a finding of a disability manifested by 
dizziness, memory loss, or sore joints other than those for 
which service connection has already been granted.  Private 
treatment records dated in December 2005 reveal that the 
veteran's complaints included recurrent fatigue, joint pains, 
decreased concentration, and memory loss.  However, the only 
disability found was hypertension.  

There is no current objective evidence of a disability 
manifested by dizziness, memory loss, or sore joints.  
Accordingly, the veteran's claims for service connection for 
disability manifested by dizziness, memory loss, or sore 
joints, to include as due to an undiagnosed illness, must be 
denied.

Although the Board has considered the veteran's December 2005 
hearing testimony and his written statements, this evidence 
cannot be used to establish a claim because a layperson is 
not qualified to render a medical opinion regarding the 
etiology of disorders and disabilities.  See Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992) (competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  


Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claims, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a chronic disability manifested by 
dizziness, to include as due to an undiagnosed illness, is 
denied.  

Service connection for a chronic disability manifested by 
memory loss, to include as due to an undiagnosed illness, is 
denied.  

Service connection for a chronic disability manifested by 
sore joints, to include as due to an undiagnosed illness, is 
denied.


REMAND

A review of the claims file reveals that there are complaints 
of headaches in service and on VA examination in July 2004, 
with the examiner concluding in July 2004 that the headaches 
appeared to be muscle contraction headaches.  However, there 
is no nexus opinion on file on whether the veteran's current 
headaches are related to service.  With respect to the issue 
of entitlement to an initial compensable evaluation for 
service-connected kidney stones, the veteran complained in 
private treatment records dated in September 2005 of problems 
related to kidney stones, and urolithiasis was diagnosed.  
However, the last VA examination to determine the extent of 
the veteran's service-connected kidney stone disorder was in 
May 2003, and there is insufficient medical evidence on file 
on which to currently rate this disability.  

VA has the authority to schedule an examination when such is 
deemed to be necessary, and the veteran has an obligation to 
report for that examination.  38 C.F.R. § 3.326 (2005).  An 
examination will be requested whenever VA determines, as in 
this case, that there is a need to verify the etiology or 
severity of a disability.  See 38 C.F.R. § 3.159.  

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The veteran must be requested to 
provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
may possess additional records pertinent 
to his claims for service connection for 
headaches, to include as due to an 
undiagnosed illness, and for an initial 
compensable evaluation for service-
connected kidney stones.  After 
obtaining any necessary authorization 
from the veteran for the release of his 
private medical records, the RO must 
obtain and associate with the claims 
file all records that are not currently 
of record.  If the RO is unsuccessful in 
obtaining any records identified by the 
veteran, it must inform the veteran and 
his representative of this and provide 
them the opportunity to provide a copy 
of the outstanding medical records.

2.  Thereafter, the RO must schedule the 
veteran for an examination to determine 
the etiology of any current headache 
disorder found.  The VA claims folders 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  All indicated tests and 
studies must be accomplished; and all 
clinical findings must be reported in 
detail and correlated to a specific 
diagnosis.  Following a review of the 
service and post service medical records, 
the examiner must provide an opinion 
whether any headaches found are 
manifestations of an undiagnosed illness 
or of a medically unexplained chronic 
multi-symptom illness, or whether any 
diagnosed headache disorder is related to 
the veteran's military service.  If an 
opinion cannot be provided without resort 
to speculation, it must be noted in the 
examination report.  The rationale for 
all opinions expressed must be provided.  
The report prepared must be typed.

3.  The RO must also schedule the veteran 
for an examination to determine the 
nature and severity of his service-
connected kidney stone disorder.  The VA 
claims folders must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  All 
indicated tests and studies must be 
accomplished; and all clinical findings 
must be reported in detail and correlated 
to a specific diagnosis.  The examiner 
must describe all symptomatology due to 
the veteran's service-connected kidney 
stone disorder, to include whether there 
is recurrent stone formation requiring 
diet therapy, drug therapy, and/or 
invasive or noninvasive procedures more 
than two times a year.  If there is no 
recurrent stone formation, the examiner 
should note whether there is an 
occasional attack of colic, not infected 
and not requiring catheter drainage; or 
whether there are frequent attacks of 
colic, requiring catheter drainage; or 
whether there are frequent attacks of 
colic with infection and impaired kidney 
function.  The rationale for all opinions 
expressed must be provided.  The report 
prepared must be typed.

4.  The RO must notify the veteran that 
it is his responsibility to report for 
the above noted examinations and to 
cooperate in the development of the 
claims.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2005).  In the 
event that the veteran does not report 
for either of the aforementioned 
examinations, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address of record.  It 
must also be indicated whether any notice 
that was sent was returned as 
undeliverable.

5.  After the above have been completed, 
the RO must adjudicate the veteran's 
claims of entitlement to service 
connection for headaches, to include as 
due to undiagnosed illness, and 
entitlement to an initial compensable 
evaluation for service-connected kidney 
stones based on all of the evidence of 
record.  If either issue on appeal 
remains denied, a supplemental statement 
of the case, with the appropriate laws 
and regulations, must be provided to the 
veteran.  After the veteran has had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


